t c memo united_states tax_court robert f and joy melvin petitioners v commissioner of internal revenue respondent docket no filed date steven d morford for petitioners heidi i hansen for respondent memorandum opinion halpern judge by notice_of_deficiency the notice respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for in that year petitioners settled a credit card debt after concessions the issues for decision are whether petitioners had dollar_figure of discharge_of_indebtedness income arising from that settlement and whether they may deduct the dollar_figure fee they paid to the agency that negotiated that settlement we find that petitioners had dollar_figure of discharge_of_indebtedness income and that they may not deduct the fee unless otherwise stated section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference all exhibits in the record are joint exhibits and although this case did go to trial neither side presented witnesses we round all dollar amounts to the nearest dollar background at the time they filed the petition petitioners resided in arizona petitioners are husband and wife robert f melvin petitioner had a credit card account with chase manhattan bank usa na chase in date arbitronix inc arbitronix negotiated a settlement with chase on behalf of petitioner whereby chase agreed to accept dollar_figure in full 1contrary to their argument in the petition petitioners concede they are not entitled to any interest_deduction with respect to the discharge_of_indebtedness income petitioners also concede they failed to report dollar_figure in taxable dividends satisfaction of petitioner’s balance of dollar_figure arbitronix charged petitioner a fee of percent of the dollar_figure savings or dollar_figure chase issued petitioner form 1099-c cancellation of debt which stated dollar_figure as the amount of debt canceled in date respondent timely issued the notice in date petitioners amended their federal_income_tax return to include dollar_figure of discharge_of_indebtedness income at trial petitioners conceded that they had dollar_figure of discharge_of_indebtedness income at that time they moved to amend their pleadings to include the claim that they should be able to deduct the fee paid to arbitronix respondent did not object and we granted the motion see rule 2on brief petitioners refer to the settlement as dollar_figure the reason is unclear 3those figures suggest that petitioner had discharge_of_indebtedness income of no more than dollar_figure nevertheless petitioners do not contest respondent’s figure--indeed at trial petitioners conceded it see infra we therefore do not address the discrepancy 4petitioners also moved to amend their pleadings to include the claim that they were entitled to deduct a charitable_contribution not previously deducted on their federal_income_tax return respondent’s counsel objected on the ground that she thought petitioners had dropped the issue we denied petitioners’ motion on the ground that granting it would be prejudicial to respondent discussion i petitioners’ argument on brief petitioners state the issuance of a form 1099-c by chase in the amount of dollar_figure is dispositive of neither the existence of nor the amount of cancellation_of_indebtedness_income as described in sec_61 petitioners argue that this is a case of a disputed debt or contested liability petitioners claim that because some charges were erroneous and the interest fees and penalties were invalid they hired arbitronix to be their agent and to contest the sum chase alleged they owed petitioners argue that the settlement is the amount of debt to be recognized for tax purposes and that the excess of the original disputed debt over the settlement should be disregarded for both accounting and tax purposes because chase accepted the settlement as full satisfaction of the disputed debt petitioners conclude that there should be no tax consequence to the petitioners upon payment on brief petitioners also argue that if we find that petitioners had discharge_of_indebtedness income they should be permitted to deduct the fee paid to arbitronix petitioners concede however that they are not entitled to deduct the fee under sec_162 or sec_212 instead they argue that part and parcel of the ‘income’ assessed through sec_61 is the reduction or offset of the amount so calculated due to amounts that do not provide a benefit ii respondent’s argument first respondent observes that petitioners amended their federal_income_tax return to include dollar_figure of discharge_of_indebtedness income and that petitioners conceded at trial that in they had dollar_figure of discharge_of_indebtedness income respondent argues that petitioners are bound by their concession and may not contest the discharge_of_indebtedness income second respondent argues that even if petitioners did not concede that they received discharge_of_indebtedness income petitioners have failed to satisfy their burden of proving that they disputed the underlying liability and that they did not have dollar_figure of discharge_of_indebtedness income third respondent denies that petitioners are entitled to any deduction with respect to the fee paid to arbitronix arguing that petitioners have failed to satisfy their burden_of_proof iii analysis respondent argues that petitioners are precluded from denying that they had discharge_of_indebtedness income because they conceded the issue we agree with respondent see 83_tc_381 a concession in open court is the equivalent of a stipulation affd 823_f2d_1310 9th cir nonetheless we address petitioners’ argument and find that petitioners have failed to introduce credible_evidence that they disputed the debt petitioners bear the burden_of_proof see rule a petitioners argue that through arbitronix petitioner contested his debt to chase the mere fact that chase settled for less than the full amount of petitioner’s debt however is insufficient to establish that the debt was disputed see eg rood v commissioner tcmemo_1996_248 affd without published opinion 122_f3d_1078 11th cir at trial petitioners neither testified nor called witnesses to testify thus the evidence in this case consists of only the stipulated exhibits petitioners do not specify which exhibits support their position the only exhibits that could support their position are the arbitronix invoice the letter from chase confirming the settlement and the credit card statements and we find that none does the arbitronix invoice describes the debt forgiven as savings and the letter from chase confirming the settlement states that if chase did not receive the dollar_figure payment before a certain date then the offer would no longer be valid neither the invoice nor the letter in any way 5because among other things petitioners have failed to introduce credible_evidence that they disputed the debt the burden_of_proof does not shift to respondent under sec_7491 see sec_7491 indicates the debt was disputed moreover the credit card statements reflect substantial purchases and cash advances and clearly illustrate how petitioners accrued the debt to chase petitioners have not suggested which charges were erroneous and have not explained which interest fees and penalties were invalid petitioners have failed to satisfy their burden of proving that there was a dispute as to either the amount or the enforceability of their debt to chase for that reason we find that petitioners have dollar_figure of discharge_of_indebtedness income for we also agree with respondent that petitioners may not deduct the fee paid to arbitronix unless specifically excluded by a provision of the internal_revenue_code all income is subject_to tax see eg 348_us_426 moreover petitioners must show the specific authority for any deduction they claim see eg 292_us_435 obviously therefore a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms petitioners concede they are not entitled to deduct the fee under sec_162 or sec_212 petitioners assert 6petitioners disclaim any deduction under sec_162 because they had no trade_or_business in they disclaim any deduction under sec_212 because they cannot claim miscellaneous_itemized_deductions when calculating their alternative minimum continued that the authority for their deduction is sec_61 itself that is the section that requires them to include discharge_of_indebtedness income in gross_income petitioners suggest that they received no monetary benefit from the cancellation of the debt and for that reason argue that they should be allowed to offset their ‘phantom’ income with the loss they suffered when they paid the fee we cannot agree with petitioners sec_61 manifestly does not provide for any kind of deduction petitioners have failed to satisfy their burden_of_proof and we deny them any deduction for the fee iv conclusion petitioners have dollar_figure in discharge_of_indebtedness income for they may not deduct the fee paid to arbitronix decision will be entered for respondent continued tax see sec_56 sec_67 petitioners acknowledge that on account of the alternative_minimum_tax a miscellaneous itemized_deduction will not decrease their tax_liability 7notwithstanding petitioners’ insinuation that the income sec_61 causes them to recognize is the result of some mere accounting trick petitioners surely did receive a monetary benefit as a result of the cancellation of indebtedness the credit card statements provide prima facie evidence of the benefits petitioners received to be clear petitioners received goods and services and cash advances on credit when chase relieved them of their corresponding obligation to pay petitioners without question received an accession to income see 284_us_1
